Case 1:20-cv-00999-GPG Document 6 Filed 05/20/20 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-00999-GPG

JAMES B. REMINGTON,

        Applicant,

v.

BUREAU OF PRISONS,

        Respondent.


                        ORDER TO FILE PRELIMINARY RESPONSE


        Applicant James B. Remington is in the custody of the federal Bureau of Prisons

in Florence, Colorado. On April 8, 2020, he filed pro se an Application for a Writ of

Habeas Corpus Pursuant to 28 U.S.C. § 2241 (ECF No. 1) 1 and a Prisoner’s Motion

and Affidavit for Leave to Proceed Pursuant to 28 U.S.C. § 1915 in a Habeas Corpus

Action (ECF No. 2). On May 18, 2020, he paid the filing fee (ECF No. 5).

        In the Application (ECF No. 1), Applicant alleges Respondent is not correctly

applying the First Step Act to the calculation of his release date.

        As part of the preliminary consideration of the Application (ECF No. 1), and

pursuant to Redmon v. Wiley, 550 F. Supp. 2d 1275 (D. Colo. 2008), the Court has

determined that a limited Preliminary Response is appropriate. Respondent is directed

pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United States


1 “(ECF No. _)” is the convention the Court uses to identify the docket number assigned to a specific
paper by the Court’s case management and electronic filing system (CM/ECF).


                                                    1
Case 1:20-cv-00999-GPG Document 6 Filed 05/20/20 USDC Colorado Page 2 of 3




District Courts to file a Preliminary Response limited to addressing the affirmative

defense of exhaustion of administrative remedies. If Respondent does not intend to

raise the affirmative defense of exhaustion of administrative remedies, Respondent

must notify the Court of that decision in the Preliminary Response. Respondent may

not file a dispositive motion as a Preliminary Response, or an Answer, or otherwise

address the merits of the claims in response to this Order.

       In support of the Preliminary Response, Respondent should attach as exhibits

copies of any administrative grievances Applicant has filed raising the issues asserted

in the Application, as well as any responses to those grievances. Applicant may reply to

the Preliminary Response and provide any information that might be relevant to his

efforts to exhaust administrative remedies.

       Accordingly, it is

       ORDERED that within twenty-one (21) days from the date of this Order

Respondent shall file a Preliminary Response that complies with this Order. It is

       FURTHER ORDERED that within twenty-one (21) days of the filing of the

Preliminary Response Applicant may file a Reply, if he desires. It is

       FURTHER ORDERED that if Respondent does not intend to raise the affirmative

defense of exhaustion of administrative remedies, Respondent must notify the Court of

that decision in the Preliminary Response. It is

       FURTHER ORDERED that the Prisoner’s Motion and Affidavit for Leave to

Proceed Pursuant to 28 U.S.C. § 1915 in a Habeas Corpus Action (ECF No. 2) is

DENIED as moot, due to payment of the filing fee (ECF No. 5).



                                              2
Case 1:20-cv-00999-GPG Document 6 Filed 05/20/20 USDC Colorado Page 3 of 3




     DATED May 20, 2020.

                                        BY THE COURT:

                                        s/Gordon P. Gallagher
                                        United States Magistrate Judge




                                    3
